Exhibit 10.1

LEASE MODIFICATION AND EXTENSION AGREEMENT

This Agreement (“Agreement”), dated as of March 1, 2007, between 60 HUDSON OWNER
LLC (successor to Hudson Telegraph Associates, L.P., formerly known as Hudson
Telegraph Associates), a Delaware limited liability company, having an office
c/o Williams Real Estate Co. Inc., 380 Madison Avenue, New York, New York 10017
(“Landlord”), and FIBERNET EQUAL ACCESS, LLC, a New York limited liability
company, having offices at 570 Lexington Avenue, New York, NY 10022 (“Tenant”).

W I T N E S S E T H:

WHEREAS:

(A) Landlord and Tenant are the current parties to an agreement of lease, dated
as of February 17, 1998, as amended by agreements dated as of January 1,
2001, December 4, 2003 (“2003 Amendment”) and October 29, 2004 (as so amended,
the “Existing Lease”), pursuant to which Landlord presently leases to Tenant and
Tenant now leases from Landlord a portion of the 19th floor, (“Current
Premises”) in Landlord’s building known as 60 Hudson Street, New York, New York
(“Building”), the expiration date of which Existing Lease is currently
December 31, 2015 (“Expiration Date”), unless sooner terminated as provided in
the Existing Lease; and

(B) Landlord and Tenant wish to amend the Existing Lease so as to: (i) lease to
Tenant the portions of the 12th floor, basement and lower mezzanine at the
Building indicated by hatching on the drawings annexed hereto as Exhibits A, A-1
and A-2 (collectively, “New Premises”); and (ii) extend the current Expiration
Date for the Existing Lease until July 31, 2022, both upon and subject to the
terms and conditions hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby is acknowledged, Landlord and Tenant agree as follows:

1. Definitions. The capitalized terms contained in this Agreement shall, for the
purposes hereof, have the same meanings as are ascribed to them in the Existing
Lease, unless otherwise defined herein. As used herein, the term “Lease” shall
mean the Existing Lease, as amended by this Agreement and as hereafter amended.

2. New Premises. Effective as of the date of execution and exchange of this
Agreement (“New Commencement Date”), the term “demised premises” whenever used
in the Lease (including, without limitation, Article 71 (Percentage Rent)) shall
mean, collectively, the Current Premises and the New Premises. The New Premises
shall be leased to Tenant in its “as is” condition on the New Commencement Date
and Landlord shall not be required to perform any work or take any other action
to prepare the New Premises for Tenant’s occupancy. Landlord hereby consents to
the existing tenant of the New Premises continuing to utilize a portion thereof
for such period as is satisfactory to Tenant and such occupant, so long as such
use complies with all applicable provisions of the Lease.

3. New Term. The Term for the New Premises shall commence on the New
Commencement Date and expire on July 31, 2022 (“New Term”).



--------------------------------------------------------------------------------

4. Terms and Conditions. During the New Term, all terms and conditions of the
Existing Lease, as modified hereby, shall be applicable to and govern the
leasing of the New Premises.

5. Fixed Rent for New Premises.

(A) The Fixed Rent for the New Premises (which includes a two and one half (2
 1/2%) percent cumulative increase in lieu of porter’s wage and/or operating
expense escalation) shall be as follows:

 

Period

   Fixed Rent Per Annum

New Commencement Date – February 29, 2008

   $ 678,900.00

March 1, 2008 - February 28, 2009

   $ 695,872.50

March 1, 2009 - February 28, 2010

   $ 713,269.31

March 1, 2010 - February 28, 2011

   $ 731,101.05

March 1, 2011 - February 29, 2012

   $ 749,378.57

March 1, 2012 - February 28, 2013

   $ 814,504.53

March 1, 2013 - February 28, 2014

   $ 834,867.15

March 1, 2014 - February 28, 2015

   $ 855,738.83

March 1, 2015 - February 29, 2016

   $ 877,132.30

March 1, 2016 - February 28, 2017

   $ 899,060.60

March 1, 2017 - February 28, 2018

   $ 967,928.62

March 1, 2018 - February 28, 2019

   $ 992,126.83

March 1, 2019 - February 29, 2020

   $ 1,016,930.00

March 1, 2020 - February 28, 2021

   $ 1,042,353.25

March 1, 2021 - February 28, 2022

   $ 1,068,412.08

March 1, 2022 – July 31, 2022

   $ 1,095,122.38

(B) Provided the Lease is in full force and effect and Tenant is not in default
thereunder beyond any applicable notice and grace period, the Fixed Rent for the
New Premises shall abate completely for the first two months of the New Term and
shall abate by $28,287.50 for each of the ensuing six months of the New Term.

(C) Notwithstanding anything to the contrary contained herein, the Fixed Rent
and additional rent for the New Premises, as set forth in this Agreement, is in
addition to all Fixed Rent and additional rent currently and hereafter payable
by Tenant with respect to the Current Premises.

6. Modified and/or Deleted Provisions.

The Lease is hereby modified to provide that, in connection with the leasing of
the New Premises pursuant to this Agreement:

(A) “Base Tax Year” shall mean calendar year 2007 and, therefore, “Base Year
Taxes” shall mean the average of the Real Estate Taxes as finally determined for
the tax fiscal years July 1, 2006 - June 30, 2007 and July 1, 2007 - June 30,
2008;

 

2



--------------------------------------------------------------------------------

(B) “Subsequent Tax Year” shall mean any tax fiscal year commencing on or after
July 1, 2007 all or any part of which is within the New Term;

(C) “Tenant’s Proportionate Share” shall mean 1.265%;

(D) “Rent Commencement Date” shall mean the date which is two months following
the date on which the New Term commences;

(E) Subject to the terms and conditions of Article 42 of the Existing lease,
Tenant may utilize all of the electrical capacity presently serving the New
Premises (1200 amps @ 208/110) without any charge for any excess capacity
presently set forth in subsection (A) of Article 42;

(F) The amount of the Security Deposit is increased by $250,000.00.
Simultaneously with the execution and delivery of this Agreement by Tenant,
Tenant has delivered its check, subject to collection, in the amount of
$250,000.00 (“Cash Security Deposit”). Within one (1) year after the date of
this Agreement, Tenant will deliver to Landlord an amendment to the existing
Letter of Credit which constitutes the Security Deposit under the Existing
Lease, in form and substance complying with the applicable provisions of the
Existing Lease and otherwise reasonably satisfactory to Landlord, increasing the
present amount of such Letter of Credit by $250,000.00, whereupon Landlord will
return the Cash Security Deposit to Tenant;

(G) The first sentence of Article 73 of the Existing Lease hereby is modified to
permit Tenant to conduct meet-me-room operations in the New Premises (but not
the Current Premises) solely as an adjunct of Tenant’s meet-me-room operations
in its ground floor space at the Building. The “Percentage Rent” provisions of
Article 71 of the Existing Lease shall be applicable to any such operations,
provided, that the New Premises and the Current Premises shall be treated as a
single facility for purposes of applying the terms of Article 71;

(H) Subsections (D), (E), (F) and (G) of Article 37 and Articles 40, 41, 50
(other than the last sentence of the first paragraph thereof), 66 and 68 of the
Existing Lease shall be inapplicable to the leasing of the New Premises pursuant
to this Agreement;

(I) All references to “Article 69” in the 2003 Amendment hereby are changed to
“Article 74”; and

(J) The New Premises shall be leased to the Tenant in its “as is” condition on
the New Commencement Date and Landlord shall not be required to perform any work
to prepare the New Premises for Tenant’s occupancy.

7. Extension of Term of Existing Lease.

(A) The Term of the Existing Lease (with respect to the Current Premises and the
New Premises) hereby is extended for the period from January 1, 2016 through
July 31, 2022 (“Current Premises Extended Term”), so that the Expiration Date
for the leasing of the Current Premises (and the New Premises) shall be July 31,
2022, unless sooner terminated pursuant to the terms and conditions of the
Lease.

 

3



--------------------------------------------------------------------------------

(B) The terms and conditions of the leasing of the New Premises shall be as
hereinbefore set forth in this Agreement.

(C) During the Current Premises Extended Term, the Current Premises shall be
leased to Tenant upon and subject to all terms and conditions of the Existing
Lease, as modified hereby (including without limitation, the Base Tax Year and
Base Year Taxes, as currently applicable), except that the Fixed Rent for the
Current Premises during the Current Premises Extended Term shall be as follows:

 

Period

   Fixed Rent per annum

January 1 – December 31, 2016

   $ 1,282,584.55

January 1 – December 31, 2017

   $ 1,314,649.16

January 1 – December 31, 2018

   $ 1,347,515.39

January 1 – December 31, 2019

   $ 1,381,203.28

January 1 – December 31, 2020

   $ 1,415,733.36

January 1 – December 31, 2021

   $ 1,451,126.69

January 1 – July 31, 2022

   $ 1,487,404.86

(D) The Fixed Rent and additional rent payable under the Existing Lease, as
amended hereby, for the Current Premises shall be in addition to all Fixed Rent
and additional rent currently and hereafter payable by Tenant under the Existing
Lease, as amended hereby, with respect to the New Premises.

(E) At the inception of the Current Premises Extended Term, the Current Premises
shall be leased to Tenant in its “as is” condition on January 1, 2016 and
Landlord shall not be required to perform any work to prepare the Current
Premises for Tenant’s continued occupancy.

8. Full Force and Effect. Except as modified by this Agreement, the Existing
Lease and all covenants, agreement, terms and conditions thereof shall remain in
full force and effect and the Existing lease, as so modified, hereby is
ratified, confirmed and approved.

9. Binding Effect. The covenants, agreements, terms and conditions contained in
this Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and, except as otherwise provided in the Lease,
their respective assigns.

10. Brokerage. Tenant covenants, represents and warrants that Tenant has had no
dealings or communications with any broker or agent, other than Williams Real
Estate Co. Inc. (“ Williams”), in connection with the consummation of this
Agreement. Landlord agrees to pay a commission to Williams pursuant to a
separate agreement. Tenant covenants and agrees to indemnify Landlord from and
against all costs, expenses (including reasonable attorneys’ fees) and liability
for any commission or other compensation claimed by any other broker or agent
(other than Williams) with respect to this Agreement.

11. Changes. This Agreement may not be changed orally, but only by a writing
signed by the party against whom enforcement thereof is sought.

 

4



--------------------------------------------------------------------------------

12. Landlord’s Execution and Delivery of Agreement. Landlord’s preparation and
submission of this Agreement to Tenant shall not constitute Landlord’s offer to
execute and exchange the same with Tenant. This Agreement shall not be binding
in any respect upon Landlord until a counterpart hereof is executed by Landlord
and delivered to Tenant. Tenant acknowledges and agrees that Landlord does not
intend to execute this Agreement unless and until an agreement terminating the
existing lease of the New Premises (“Termination Agreement”) is unconditionally
executed and exchanged and all necessary consents thereto and other conditions
precedent to the effectiveness of the Termination Agreement have been satisfied
or waived. Tenant, therefore, agrees that it will have no right to withdraw the
offer represented by its execution and delivery of this Agreement until March 7,
2007 (or, in any event, after this Agreement is executed by Landlord and
delivered to Tenant’s attorneys). If Landlord has not delivered an executed
counterpart of this Agreement to Tenant’s attorneys by the close of business on
March 7, 2007, then, at any time thereafter prior to Landlord’s delivery of an
executed counterpart of this Agreement, Tenant shall have the right to withdraw
its execution of this Agreement upon notice to Landlord, in which event this
Agreement shall be void and of no effect and neither party shall have any
further rights or obligations pursuant hereto (except pursuant to Paragraph 10
hereof).

13. Tenant hereby warrants and represents that it has no knowledge, as of the
date hereof, of Landlord being in default in the performance of any of its
obligations under the Existing Lease, as amended by this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

60 HUDSON OWNER LLC

By:

  Sixty Hudson Management LLC  

By:

 

 

    , Manager

 

FIBERNET EQUAL ACCESS, LLC By:  

 

Name:   Title:  

By its execution below, the undersigned acknowledges its agreement to be bound
by this Agreement and the Existing Lease jointly and severally with Tenant.

 

FIBERNET TELECOM GROUP, INC. By:  

 

Name:   Title:  

 

5